id office uilc cca_2009011409072347 --------- number release date from ---------------------- sent wednesday date am to --------------- cc subject re b question adding to our phone conversation here's the piece we were missing tax shown on return does include consideration of claimed sec_34 fuel tax_credits but that number only goes negative when sec_6211 is applicable to demonstrate assume the tax_liability without the credits is dollar_figure and the fuel credits are dollar_figure the tax shown on return is therefore dollar_figure now assume the tax_liability is dollar_figure but the claimed credits are dollar_figure before considering section it's only b the tax shown on return would be zero - the extra credits would sort of disappear because of the operation of sec_6211 that tax shown on return is actually a negative big_number if the service determined the tax to be dollar_figure and the correct credit as zero the deficiency would be dollar_figure - -big_number or dollar_figure because the tax imposed doesn't include the sec_4041 amount we're left with a deficiency that's the amount of the disallowed fuel tax_credit that was a great question - thanks for giving me the time to work it out ---------
